Citation Nr: 1120758	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  02-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for Epstein-Barr virus.

3.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to August 1982, from June 1983 to August 1983, and in June 1984.  The Veteran also had other service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's service-connection claims for depression, Epstein-Barr virus, and for a back disability.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

In October 2007, the Veteran testified at a personal hearing which was chaired by a Veterans Law Judge (VLJ) at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2008, the Board denied the Veteran's service-connection claims.  The Veteran subsequently appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims [the Court].  The parties filed a Joint Motion for Remand as to all three issues, which the Court granted in February 2010.  The Veteran's claims folder has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin.  



REMAND

As noted above, the Veteran testified in October 2007 at a hearing before the Board as to the three issues currently on appeal.  Significantly however, the VLJ who conducted the October 2007 hearing is no longer employed by the Board.  The Board notified the Veteran of this fact in a letter dated April 6, 2011, and asked the Veteran in this letter whether he would like the opportunity to testify at another hearing before a different VLJ.  In correspondence received by the Board on April 19, 2011, the Veteran's attorney specifically requested that the Veteran be scheduled for a videoconference hearing at the Milwaukee RO.  See the April 19, 2011 facsimile letter from the Veteran's attorney.  

Accordingly, on remand, the Veteran should be scheduled for a videoconference hearing at the RO in Milwaukee, Wisconsin.  See 38 U.S.C.A. § 7107 (West 2002);      38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  The Veteran's attorney has indicated that she will look to attend the hearing remotely from the RO in Detroit, Michigan.  If such accommodations are possible, the RO should arrange for a three way hearing with the Veteran located at the Milwaukee RO, the Veteran's attorney located at the Detroit RO, and a Member of the Board sitting in Washington, D.C...  If the Milwaukee RO is unable to make such arrangement, the Veteran and his attorney should be so notified and a hearing should be scheduled at the Milwaukee RO.  

Accordingly, the case is REMANDED to the Milwaukee RO for the following action:

The RO should schedule the Veteran for a videoconference hearing at its facilities in Milwaukee, Wisconsin.  If possible, arrangements should be made to include the Veteran's attorney at the Detroit, Michigan, RO.  The Veteran and his attorney should be notified of the date, time and place of such a hearing by a letter mailed to the current addresses of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



